EVERETT, Chief Judge
(dissenting):
In my concurring opinion in United States v. Lee, 25 MJ 457, 465 (CMA 1988), I observed:
In the present case, the presentation of “valid and bona fide information or documentation” required by the regulation would have “testimonial aspects and an incriminating effect.” Moreover, a failure to present the “information or documentation” is given the testimonial aspect of constituting an implied admission by the accused that no such data exist; and, in turn, this admission is the sole *121basis for convicting him of violating the regulation.
More recently, Judge Smith, in expressing in the court below his view that the regulation involved in this case is unconstitutional, stated:
The regulation circumvents the Constitution by permitting “testimonial silence” to be used as the basis for criminal convictions. It does so, in effect, by ordering soldiers to be crime free. A soldier’s failure to comply with the regulation’s requirement to prove innocence concedes guilt. Absent the protection of the Constitution, a situation has been deliberately created in which soldiers are compelled to be witnesses against themselves.1 See United States v. Lee, 25 M.J. 457, 464-465 (C.M.A.1988) (Everett, C.J., concurring).
It is painfully clear, despite arguments to the contrary, that the regulation is most often used when a soldier is suspected of unlawful sale or transfer of controlled items. I find it repugnant and logically inconsistent to, under any circumstance, look a soldier in the eye and tell him that our Constitution guarantees him the right to remain silent but that as a soldier he is ordered to produce certain information and that if he exercises the right to remain silent we will prosecute him. See Albertson v. Subversive Activities Control Board, 382 U.S. 70, 86 S.Ct. 194, 15 L.Ed.2d 165 (1965) (requiring members of the Communist Party to register as such when membership itself was a criminal offense is inconsistent with the protections under the Self-Incrimination Clause of the fifth amendment).
In this case, a soldier is ordered to prove lawful disposition and failure to obey that order is itself a criminal offense. The process by which the Army extracts or attempts to extract incriminating evidence in these cases is directly contrary to the spirit and intent of the fifth amendment. Such a procedure is particularly reprehensible within a military context where soldiers who are trained to respond to commands are virtually powerless before superior authority.
1 Here, the government does not require a continuous accounting record but instead bases violations upon a soldier’s failure to respond to an order to account for controlled items. There is a substantive difference between a prosecution for failure to maintain proper records and failure to obey an order to prove innocence. Indeed the regulation in these cases does not meet the requirements of the required records doctrine announced in Shapiro v. United States, 335 U.S. 1, 68 S.Ct. 1375, 92 L.Ed. 1787 (1948), because of its failure to require the keeping and preserving of records. See Marchetti v. United States, 390 U.S. 39, 57, 88 S.Ct. 697, 707, 19 L.Ed.2d 889 (1968) (the required records doctrine did not apply where inter alia petitioner was not required to keep records but to provide information which was “not significantly different from a demand that he provide oral testimony.”)
27 MJ 710, 729-30 (1988).
By his narrow construction of the regulation involved here, Judge Sullivan has allayed some of the concerns that Judge Smith and I have expressed. However, even with the benefit of this limiting construction, I conclude that the regulation is unconstitutional *—especially as it is regularly being applied in the field and was intended to be applied by those who drafted it. Therefore, despite appellant’s guilty pleas, I would set aside the finding of guilty of failure to obey and dismiss that Charge. Cf. Menna v. New York, 423 U.S. 61, 96 S.Ct. 241, 46 L.Ed.2d 195 (1975); Haynes v. United States, 390 U.S. 85, 88 S.Ct. 722, 19 L.Ed.2d 923 (1968); United States v. Hoff, 27 MJ 70 (CMA 1988).

The Supreme Court may provide further guidance in this field when it decides Baltimore City Department of Social Services v. Bouknight, — U.S. —, 109 S.Ct. 571, 102 L.Ed.2d 682 (1989) (court order directing parent to produce previously abused child compels incriminating testimonial communication in violation of the parent's Fifth Amendment privilege against self-incrimination). See In re Maurice M, 314 Md. 391, 550 A.2d 1135 (1988), which decided that issue and was also granted certiorari on April 3, 1989. — U.S. at —, 109 S.Ct. at 579.